PER CURIAM.
This is an appeal from a final judgment based upon a jury verdict. The sole question presented by appellant is whether there was any substantial evidence upon which the finding of liability could have been based.
It is agreed if an issue existed, the jury was properly instructed upon the law. A careful examination of the record convinces us that an issue of fact did exist and that the court did not err in finding there was sufficient evidence that the defendant used his position to interfere with plaintiff’s freedom of contract; whereby, the defendant became liable to the plaintiff for the negligent repair of the vessel. In thus holding, we are mindful of defendant’s contention that plaintiff’s subsequent actions were sufficient to amount to a ratification of the contract. However, we find that this issue was also resolved by the jury upon conflicting evidence. See Saunders v. Lischkoff, 137 Fla. 826, 188 So. 815, 820.
Affirmed.
CARROLL, CELAS., C. J., and HORTON and PEARSON, JJ., concur.